Case 2:18-bk-12429-NB                        Doc 1036 Filed 03/31/20 Entered 03/31/20 16:45:18     Desc
                                               Main Document    Page 1 of 7


  1   David A. Tilem (SBN 103825)
      LAW OFFICES OF DAVID A. TILEM
  2   206 North Jackson Street, Suite 201
      Glendale, California 91206
  3   Tel: 888-257-7648 * 818-507-6000
           Fax: 818-507-6800
  4   DavidTilem@TilemLaw.com
  5   Attorney for Debtor
  6
  7                                                     UNITED STATES BANKRUPTCY COURT
  8                                                     CENTRAL DISTRICT OF CALIFORNIA
  9                                                          LOS ANGELES DIVISION
 10
 11   In re:                           )                                  Case No. 2:18-12429-NB
                                       )
 12                                    )                                  Chapter 11
                                       )
 13                                    )                                  CASE STATUS REPORT
      DANA HOLLISTER,                  )
 14                                    )                                  Current Hearing Information
                                       )                                  Date:     April 7, 2020
 15             Debtor.                )                                  Time:     2:00 p.m.
      ________________________________ )                                  Place:    1545
 16
 17   TO THE HONORABLE NEIL BASON, UNITED STATES BANKRUPTCY JUDGE:
 18               The Court has set a status conference for the date and time
 19   set forth above.                              Debtor submits the following status report.
 20               1.           Generally
 21               The pandemic and resulting Executive Orders issued at all
 22   levels of government have resulted in a total cessation of business
 23   at the Paramour (and also at the Cliffs restaurant).                                     A few events
 24   have been cancelled, but most have merely been postponed.                                    The
 25   Debtor has also received more calls than normal about events
 26   (particularly weddings) to be scheduled once the emergency is over.
 27               The estate currently has about $87,000 in cash on hand (and
 28   expected in the next few days).                                 Debtor believes that this is


      03039\A\StatusReports\20200331-StatusReport.wpd                 1
Case 2:18-bk-12429-NB                        Doc 1036 Filed 03/31/20 Entered 03/31/20 16:45:18   Desc
                                               Main Document    Page 2 of 7


  1   enough to sustain skeletal operations for a period of at least 90
  2   days.
  3               Debtor is preparing grant and loan applications for financial
  4   assistance under existing programs as well as the recently passed
  5   federal emergency relief act.                            If efforts seeking loans are
  6   successful, Debtor will submit emergency or short notice
  7   applications pursuant to §364.
  8               2.           Relief from Stay - Bobs, LLC
  9               Settlement discussions are stalled but ongoing.                          There have
 10   been two issues, and the current emergency has now added a third.
 11   There are no mediation sessions currently scheduled with Judge
 12   Bluebond.
 13                            a.           Debtor and Bobs have yet to reach final agreement on
 14               the treatment of what, under the proposed settlement, would be
 15               a $500,000 general unsecured claim.
 16                            b.           Debtor needs to satisfy certain demands of the
 17               Creditors Committee to gain its consent to the settlement and
 18               to a proposed plan based thereon.                       This is further explained
 19               below in the section on Plan preparation, but it concerns
 20               Debtor’s most recent motion for leave to enter into plan
 21               treatment negotiations with unsecured creditors.
 22                            c.           The new concern is that one feature of the proposed
 23               settlement was the commencement of negative amortization
 24               payments to Bobs on April 1.                        With operations at a standstill,
 25               Debtor is unable to agree to that date.                        Debtor has reached
 26               out to Bobs to discuss a delay.
 27   / / /
 28   / / /


      03039\A\StatusReports\20200331-StatusReport.wpd             2
Case 2:18-bk-12429-NB                        Doc 1036 Filed 03/31/20 Entered 03/31/20 16:45:18   Desc
                                               Main Document    Page 3 of 7


  1               3.           The Cliffs Entities
  2               Since the last status report, Mr. Rallis has identified a
  3   potential buyer for the Cliffs assets.                                The parties were
  4   documenting the proposed transaction when the Pandemic began.
  5               Debtor is informed and believes that the buyer remains
  6   interested in proceeding, but has requested a recess to evaluate
  7   its situation.                           Debtor is making periodic inquiries through the
  8   broker to update this information.
  9               The mortgage lender for Cliffs has proposed, and is now
 10   reviewing, a 90 day deferral of payments.
 11               4.           Church/Bird Settlement Negotiations
 12               With the sale of the Cliffs assets on hold, Debtor is
 13   concerned that she may not be able to pay the payment of $2 million
 14   due under the term sheet settlement agreement with Church/Bird.                                   In
 15   light of the current emergent circumstances, Debtor has reached out
 16   to Church/Bird seeking an extension of the July payment due date.
 17               5.           Plan and Disclosure Statement
 18               In an Order entered March 11, 2020 (Dkt. #1026), the Court
 19   granted Debtor’s motion for leave to negotiate with unsecured
 20   creditors regarding plan treatment.                                 Debtor has just completed a
 21   “form” agreement.                                 The “form” has been reviewed by counsel for the
 22   Creditors Committee, by Dean Rallis and by counsel for Mr. Rallis.
 23   Any objections have been resolved and Debtor believes the language
 24   is at least acceptable to all.
 25               Following completion of the form agreement, Debtor initiated
 26   communications with a number of her creditors.                                Debtor anticipates
 27   receiving at least a few favorable responses before the end of the
 28   week.            If those efforts prove to be as successful as Debtor


      03039\A\StatusReports\20200331-StatusReport.wpd                 3
Case 2:18-bk-12429-NB   Doc 1036 Filed 03/31/20 Entered 03/31/20 16:45:18   Desc
                          Main Document    Page 4 of 7
       Case 2:18-bk-12429-NB                     Doc 1036 Filed 03/31/20 Entered 03/31/20 16:45:18                                       Desc
                                                   Main Document    Page 5 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 N. Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify): CASE STATUS REPORT will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
03/31/20, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On 03/31/20 , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)           , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 03/31/2020                        Joan J. Fidelson                                             /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:18-bk-12429-NB                    Doc 1036 Filed 03/31/20 Entered 03/31/20 16:45:18                                       Desc
                                                   Main Document    Page 6 of 7


ECF Service List:

       William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
       David I Brownstein david@brownsteinfirm.com
       Leonardo Drubach leo@9000LAW.COM
       Merak E Eskigian meskigian@gmlawplc.net,
        mgoshgarian@gmlawplc.net,mnewman@gmlawplc.net,zanderson@gmlawplc.net
       Oscar Estrada oestrada@ttc.lacounty.gov
       Dane W Exnowski dane.exnowski@mccalla.com, bk.ca@mccalla.com
       Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
       Sandford L. Frey sfrey@leechtishman.com, lmoya@leechtishman.com;dmulvaney@leechtishman.com
       Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
       Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        dwalker@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com
       Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
       Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
       Harris M Madnick hmmadnick@kramarmadnick.com
       Robert William Mockler robert.mockler@diamondmccarthy.com
       Randall P Mroczynski randym@cookseylaw.com
       David L. Neale dln@lnbyb.com
       Matthew D Pham mpham@afrct.com, msinclair@afrct.com;afrctecf@afrct.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Kelly M Raftery bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
       Dean G Rallis drallis@afrct.com,
        msinclair@afrct.com;AFRCTECF@afrct.com;mpham@afrct.com;drallis@ecf.courtdrive.com
       Ashish R Rawat ashish.rawat@americaninfosource.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Steven C Smith ssmith@smith-lc.com, kcanaan@smith-lc.com
       Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       Alan G Tippie atippie@sulmeyerlaw.com, atippie@ecf.courtdrive.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
       Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
       Steven Werth swerth@sulmeyerlaw.com,
        cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-12429-NB         Doc 1036 Filed 03/31/20 Entered 03/31/20 16:45:18   Desc
                                Main Document    Page 7 of 7


                                         Core Service List

Specialized Loan Servicing, LLC
8742 Lucent Blvd., Suite 300
Highlands Ranch, CO 80129


DeeAnna Staats
15301 Ventura Blvd., Suite B470
Sherman Oaks, CA 91403


Capital One Bank (USA), N.A. by American InfoSource LP as Agent
PO Box 71083
Charlotte, NC 28272-1083


Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346


Spring 7 Loft, LLC a/k/a BOBS, LLC
600 S. Spring St., Unit Office
Los Angeles, CA 90014


TD Auto Finance
Randall P. Mroczynski
Cooksey, Tollen, Gage Duffy & Woog
535 Anton Blvld, 10th Floor
Costa Mesa, CA 92626


Los Angeles County Treasurer & Tax Collector
PO Box 54110
Los Angeles, CA 90054


Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952


Advance Merchant Finance 1, LLC
c/o Brian Born
950 Pacific Avenue, #1050
Tacoma, WA 98402
